Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
 	Claims 9-18 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected Inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on 7/18/22. 	Applicant argues that “there is no undue burden on the Examiner to search all three inventions together.” The Examiner disagrees. All three inventions are drawn to different statutory categories and, as such, their inventions diverge to the point in which they do indeed present as an undue burden. 	Applicant argues that “product and the related method claims should be rejoined.” The Examiner points out that the concept of “rejoinder” does not entitle the inventions to be examined together; only once a product has been held to be allowable, if the method claims include all of the allowable subject matter (i.e., the allowed product), only then are the “related method claims... rejoined.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-5, 7, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (US 2013/0081812). 	With respect to independent claim 1, Green discloses curable proppant particles comprising: 	partially cured phenolic resin coated proppant particles (Abstract, [0023], [0030], [0042]-[0049], [0119]-[0122], and [0126]-[0130]); 	0.01% to about 5.0% by weight non-ionic surfactant (Abstract, [0023], [0068], [0069], [0074], [0105], [0119]-[0130]);  	wherein the proppant particles are dry and free flowing at room temperature (Abstract, [0023], [0119]-[0122], and [0126]-[0130]); and 	wherein the particles are curable at a temperature below 180 °F ([0023] and [0127]). 	Regarding claim 1, Green discloses wherein surfactant is added to a partially cured resin coated proppant particle ([0023], [0068], [0069], [0105], [0119]-[0122], and [0126]-[0130]), wherein the amount added may be “from about 0.01% to about 5.0% by weight… of the proppant material ([0105]). Although silent to wherein the amount of surfactant added is “0.3 weight parts or more to 2.0 weight parts or less... per 100 weight parts of the particle,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for an amount of surfactant as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 	Further regarding claim 1, Green discloses curable proppant particles coated in resin and surfactant, wherein the curable proppant particles have a tackiness as measured by unconfined compressive strength (UCS) “of 10 psi or greater” (Abstract and [0032]). Although silent to wherein the curable proppant particles have the dry and wet tackiness as instantly claimed, since the reference discloses the same composition as claimed, the material would naturally act in the same manner as claimed. If there is any difference between the composition of Green and that of the instant claims, the difference would have been minor and obvious insofar as because it has been held "Products of identical chemical composition cannot have mutually exclusive properties."  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775,227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934). 	With respect to depending claim 2, Green discloses wherein the particles are coated with a single coat of the resin, wherein the resin is partially cured (Abstract, [0023], [0030], [0042]-[0049], [0069], [0119]-[0122], and [0126]-[0130]).	With respect to depending claim 3, Green discloses wherein the non-ionic surfactant is present on top of the resin coat (Abstract, [0023], [0030], [0042]-[0049], [0069], [0119]-[0122], and [0126]-[0130]). 	With respect to depending claim 4, Green discloses wherein the particles are coated with the resin at least two times to form a particle having a first coat and a second coat of the resin, and wherein the second coat of resin is partially cured (Abstract, [0023], [0030], [0042]-[0049], [0069], [0119]-[0122], and [0126]-[0130]). 	With respect to depending claim 5, which is dependent upon claim 4, Green discloses wherein the non-ionic surfactant may be above, below, or mixed with the resin (Abstract, [0023], [0030], [0042]-[0049], [0069], [0119]-[0122], and [0126]-[0130]). Although Green fails to expressly recite where surfactant is “at the top of the second coat of resin” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to consider Green’s disclosure of multiple layers of resin and adding surfactant above, below, or mixed with the resin as encompassing placing the surfactant on top of any layer. Furthermore, this amounts to nothing more than choosing from a finite number of possible and predictable solutions, as it has been taught "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person having ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR at 1397 	With respect to depending claim 7, Green discloses wherein the phenolic resin is selected from the group consisting of novolac resin, resole resin and combinations thereof (Abstract, [0023], [0030], [0042]-[0049], [0069], [0119]-[0122], and [0126]-[0130]). 	With respect to independent claim 19, Green discloses curable proppant particles comprising:partially cured phenolic resin coated proppant particles (Abstract, [0023], [0030], [0036], [0042]-[0049], [0119]-[0122], and [0126]-[0130]); 	0.01% to about 5.0% by weight non-ionic surfactant (Abstract, [0023], [0068], [0069], [0074], [0105], [0119]-[0130]);  	wherein the proppant particles are dry and free flowing at room temperature (Abstract, [0023], [0119]-[0122], and [0126]-[0130]); and 	wherein the particles are curable at a temperature in the range of 65 °F to 100 °F ([0023] and [0127]). 	Regarding claim 19, Green discloses wherein surfactant is added to a partially cured resin coated proppant particle ([0023], [0068], [0069], [0105], [0119]-[0122], and [0126]-[0130]), wherein the amount added may be “from about 0.01% to about 5.0% by weight… of the proppant material ([0105]). Although silent to wherein the amount of surfactant added is “0.3 weight parts or more to 1.0 weight parts or less... per 100 weight parts of the particle,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for an amount of surfactant as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 	Further regarding claim 19, Green discloses wherein wherein the particles are curable at a temperature in the range of 65 °F to 100 °F ([0023] and [0127]). Although silent to wherein the the particles are curable at a temperature “of 125 °F,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a curing temperature as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, since the reference discloses the same composition as claimed, the material would naturally act in the same manner as claimed, i.e., be “curable at a temperature of 125 °F.” If there is any difference between the composition of Green and that of the instant claims, the difference would have been minor and obvious insofar as because it has been held "Products of identical chemical composition cannot have mutually exclusive properties."  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775,227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934). 	Further regarding claim 19, Green discloses curable proppant particles coated in resin and surfactant, wherein the curable proppant particles have a tackiness as measured by unconfined compressive strength (UCS) “of 10 psi or greater” (Abstract and [0032]). Although silent to wherein the curable proppant particles have the dry and wet tackiness as instantly claimed, since the reference discloses the same composition as claimed, the material would naturally act in the same manner as claimed. If there is any difference between the composition of Green and that of the instant claims, the difference would have been minor and obvious insofar as because it has been held "Products of identical chemical composition cannot have mutually exclusive properties."  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775,227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).
 	Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (US 2013/0081812- cited above) in view of Nguyen et al. (US 2016/0201443). 	With respect to depending claim 6, Green discloses a proppant having resin/surfactant coating, wherein the surfactant is a nonionic fluorochemical surfactant ([0023], [0068], and [0074]). However, Green fails to expressly disclose wherein the nonionic surfactant may be one instantly claimed. Nguyen teaches a proppant having resin/surfactant coating, wherein the surfactant is a nonionic polyethylene glycol (Abstract and [0085]). Replacing the surfactant disclosed by Green with the surfactant taught by Nguyen is but a simple substitution of one known equivalent surfactant for another, performing the same function for the same purpose. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to make this simple substitution as it has been held “[W]hen a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” KSR at 1395 (citing United States v. Adams, 383 US 39, 50-51 (1966)). With regard to the remaining surfactants of the Markush group, the Office considers these as obvious variants to those disclosed by the reference, and, therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to alternatively include such surfactants. Furthermore, Nguyen expressly recites wherein fluro-surfactants and polyethylene glycol surfactants are taught as obvious variant non-ionic surfactants ([0085]).
 	With respect to depending claim 8, the combination of Green and Nguyen teaches wherein the non-ionic surfactant may be polyethylene glycol (Abstract and [0085]); polyethylene glycol has a hydrophilic hydrophobic balance of 20. Although silent to wherein the hydrophilic hydrophobic balance of the non-ionic surfactant is “in the range of 13 to 20,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a hydrophilic hydrophobic balance as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVI T SKAIST/Examiner, Art Unit 3674


/WILLIAM D HUTTON JR/Supervisory Patent Examiner, Art Unit 3674